Citation Nr: 0031309	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-14 558	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel

INTRODUCTION

The veteran served on active duty in the Navy from March 1948 
to March 1952.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a May 1999 RO decision, which denied the 
veteran's claims of service connection for bilateral hearing 
loss and tinnitus.


REMAND

Subsequent to the RO's May 1999 decision, new requirements 
for the development of claims were added to the law under the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran's claims must be developed in accordance 
with these new and binding requirements.

In this instant case, the record reflects that at a July 2000 
RO hearing the veteran testified that he first began to 
notice that he had a hearing problem approximately 35 to 45 
years ago.  The veteran further advised that his hearing 
problem gradually became worse after he got out of service.  
As a result, the veteran testified that he sought treatment 
for his ears, and he received his first hearing aid at 
Miracle Ear Hearing in the early 1970s.  Currently, there is 
no indication in the claims file that any attempt was made to 
obtain records from Miracle Ear.  In this regard, reasonable 
efforts should be made to obtain any outstanding medical 
records at the aforementioned facility.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Fulfillment of the statutory duty to assist also 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the veteran's claim 
folder, and the records of prior treatment, including any 
records obtained from Miracle Ear Hearing, so that the 
evaluation of the claimed disability will be a fully informed 
one.

The law requires full compliance with all orders in this 
remand  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder, particularly including 
medical records from the facility which 
has been identified by the veteran in 
this case-- Miracle Ear Hearing. 

4.  The veteran must be scheduled for a 
VA audiological examination.  All studies 
deemed appropriate should be performed, 
and all findings should be set forth in 
detail.  The examiner must review the 
claims folder to include any possibly 
existing outstanding records and a copy 
of this remand prior to the examination.  
In the report of the examination, the 
examiner should respond specifically to 
each of the following items:



a.  Does the veteran have tinnitus and/or 
bilateral hearing loss?

b.  If the veteran does have tinnitus 
and/or bilateral hearing loss based on an 
assessment of the entire record, what is 
the date of onset of such conditions?

c.  The examiner should also indicate 
whether it is at least as likely as not 
that tinnitus and/or bilateral hearing 
loss are the result of exposure to noise 
in service.

d.  The examiner should specifically 
discuss the medical reports, which 
discuss the nature and etiology of the 
veteran's tinnitus and/or bilateral 
hearing, namely VA examinations rendered 
in January, March and April 1999.  

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims 



folder and ensure that all the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
should be taken.

6.  The RO should review the veteran's 
claims based on all of the evidence on 
file.  All appropriate laws and 
regulations should be applied.  If the 
benefits being sought by the veteran are 
not resolved to his satisfaction, he and 
his representative should be sent a 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


